91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert G. KNOCHE, Appellant,v.Michael DURFEE, Appellee.
No. 95-3847.
United States Court of Appeals, Eighth Circuit.
Submitted June 28, 1996.Filed July 5, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert G. Knoche, a South Dakota prisoner, was convicted of forgery and sentenced to thirteen years imprisonment.  The South Dakota Supreme Court affirmed his conviction and sentence.  State v. Knoche, 515 N.W.2d 834 (S.D.1994).  After pursuing various postconviction remedies, Knoche filed this 28 U.S.C. § 2254 petition for habeas corpus relief.  The district court1 denied the petition without an evidentiary hearing, and Knoche appeals.


2
After careful review of the record before us and the parties' briefs (including Knoche's pro se supplemental briefs), we conclude the district court correctly denied Knoche's petition.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota